Citation Nr: 1444988	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-34 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 2004 and from February 2009 to March 2010.  The Veteran appears to have recently had an active period of service in 2013 as well, but this is not yet confirmed in the claims file/virtual record.

This matter before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Notably, in October 2012, the Veteran submitted a statement requesting to withdraw his appeal of a claim for an increased rating for a skin disorder.  The Veteran was granted entitlement to service connection for tinea capitis, with an initial 10 percent evaluation, in a June 2010 rating decision.  He was notified of this decision on June 25, 2010.  He submitted a timely notice of disagreement, and a Statement of the Case was issued in July 2011.  He received notified of the SOC decision on August 19, 2011.  The Veteran submitted a substantive appeal VA Form 9 on December 29, 2011.  As the substantive appeal was received greater than one year after the date of notification of the rating decision denial and greater than 60 days from the date of notification of the SOC, the appeal was not timely.  See 38 C.F.R. § 20.302, 20.303 (2013).  The RO issued a Supplemental SOC in October 2012.  However, as noted, the substantive appeal was not timely, and the increased skin disorder claim is not currently before the Board. 

The Veteran appeared and testified at a personal hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Veteran provided a CD of video footage of an A2 vehicle driving in Iraq in April 2013.  The Veteran waived RO review of this footage during his April 2013 hearing and in writing in an accompanying statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contests that he has a current back disorder as a result of his active service from February 2009 to March 2010.  He argues that during this period of service he injured his back: (1) when he twisted to look out of the rear window of a vehicle and felt severe back pain; (2) when he attempted to open a heavy steel door on a vehicle without an appropriate strap; and (3) from riding in an A2 vehicle, without suspension, on rough roads for 8 hours a day during his service overseas.

In June 2010, the RO inserted a formal finding of unavailability memorandum regarding copies of service treatment records for the Veteran's second period of service.  In March 2010, they sent a letter to the Veteran requesting that he submit any records he had in his possession.

The claims file contains a June 2004 report of medical examination and report of medical history.  At that time the Veteran denied recurrent back pain or any back problem, and was found to have a normal evaluation of his spine.

In May 2010, the Veteran submitted copies of his service treatment records from his second period of active service.  These records included a February 2010 and August 2010 post-deployment heath re-assessment.  In February 2010, the Veteran noted that he did not report to sick call for back pain during his deployment, and he was not given a profile for back pain.  However, he indicated that he was still bothered by back pain.  A notation indicated that the Veteran was referred to counseling, and that he was going to seek treatment for his knees and a skin rash once he was at home.  Also in February 2010, the Veteran filled out a report of medical assessment.  He noted that he suffered from an injury or illness while on active duty for which he did not seek medical care, and listed knee pain, hearing problems and a skin rash in explanation.  The health care provider noted the Veteran had bilateral patellafemoral syndrome with multiple evaluations, ringing in his ear following a blast, and dental pain.  In August 2010, the Veteran noted that he had back pain that he believed was related to his deployment.  A review of the service treatment records provided by the Veteran showed that he was treated for knee pain during his second period of active service in November 2009, twice in January 2010, and February 2010.  He was given a profile for his knees in February 2010.

During an April 2010 VA general medical examination, the Veteran did not complain of spine symptoms.  On physical examination he did not have abnormalities of the spinal muscle or spinal ankylosis.  He had a negative straight leg raise test, and a normal range of motion of the spine.  

During an April 2010 VA history and physical during enrollment at the VA, the Veteran reported occasional low back pain, and right hip pain, which he is not sure originates from his knees or his low back.  He was assessed with low back pain without radiation.  It was noted his right hip pain may be a presentation of sciatica.

On September 22, 2010, the Veteran sought private treatment for low back pain after twisting abruptly while walking and feeling a popping sensation in his low back.  He stated he had pain for two days.  He stated that a similar incident occurred 8 months prior while he was serving in Iraq, but that during his initial injury in Iraq the pain "went away" within two to three days.  He was assessed with a low back spasm, and was noted to be unable to stand up fully erect due to pain.  His pain from this incident improved and he was feeling "really good."  As such, on September 25, 2010 he started to put together a crib for his daughter.  He was sitting on the floor and reaching forward to drill when he developed sharp back pain "that got worse."  An ambulance was called and he was taken to the emergency room.  An MRI revealed disc herniation at L3-4 and disc protrusion at L5-S1.  He reported to his private physician that he had mild soreness of his spine in the past year due to riding in military vehicles, but no additional blunt trauma prior bending over while sitting to "push in a screw" when he experienced severe pain.  In October and December 2010, the Veteran continued to complain of low back and right hip/buttocks pain.  

In June 2011, a fellow service member provided a lay statement in support of the Veteran's claim.  D.K. noted that the Veteran injured his back attempted to open a 400 to 500 lbs. armored door in May 2009 when the strap broke and "contorted" the Veteran in "an unusual manner."  The Veteran reported he was in extreme pain and requested that D.K. attempt to drive as smoothly as possible.  He noted the Veteran did not report the injury, "thinking the pain would go away."

In August 2012, the Veteran reported to VA care providers that when he was in service in 2009 he twisted to look behind him out of a rear window and he felt sharp back pain.  He stated he did well once this pain resolved until he twists his back to look behind him while he was walking and developed central low back pain.  That pain eased, but he then leaned forward when sitting on the floor and developed pain strong enough that he was transported to a hospital by ambulance.  He has reported constant back pain.

In April 2013, the Veteran testified at a Board hearing that he had "really bad back pain" while overseas.  He stated that in February 2010, just prior to returning to the U.S., he noted on a post-deployment health assessment that he was having back pain.  He stated that he complained of back pain twice in February 2010, and again in August 2010.  He also complained of back pain during a VA health history in April 2010.  He testified that during his second period of service he developed back pain after trying to open a vehicle door, and that riding in A2 vehicles without suspension for 8 hours a day contributed to his back injury.

In February 2011, the Veteran underwent a VA spine examination.  After the initial examination, the examiner noted that she could not answer the requested opinion regarding a nexus between the Veteran's current back disorder and his service.  She noted that his post-deployment assessment did not indicate what portion of the back was injured in service, and that although he was treated for his knees in service, there were no records of treatment for his back.  She noted that he conversely did not report back symptoms to a VA examiner in April 2010, but that he did report occasional back pain to a VA treatment provider just 3 days later.  He also did not report back pain to an orthopedist in September 2010, but described low back problems in service to a private care provider 6 and 13 days later after suffering recent back pain.  Due to the inconsistent reporting of symptoms, the examiner felt that the claim should be addressed by an orthopedist.

A little more than a week later in February 2011, the Veteran was afforded a second VA spine examination.  Again his symptom presentation history was detailed.  The examiner noted that his notation of occasional back pain prior to September 2010, and a lack of records from service documenting the location of any back injury at that time, coupled with the September 2010 reporting of severe back pain following an instance of bending from a seated position with continued constant back pain since made giving a nexus opinion "somewhat difficult."  Given that the record documented severe back pain beginning in September 2010, the examiner opined that it was less likely as not that his current back issues were caused by or related to his service.  He indicated he would be resorting to mere speculation to provide a positive nexus opinion.  He noted that it is less likely as not a disc herniation would occur from a simple twisting motion.

The Board notes that during the 2011 examinations the Veteran singularly reported his in-service back symptoms as occurring when he twisted to look out the rear window of a vehicle.  He did not report back pain associated with opening an armored vehicle door when a strap broke, or his contention that simply riding in vehicles without suspension resulted in his current back symptoms.  As noted above, the 2011 negative nexus opinion was partially based on the argument that a herniated disc would not occur from a simple twisting motion.  Additionally, the examiners did not address if the Veteran had a spine disorder other than herniated discs that could be attributed to his complaints of back pain prior to September 2010.  As noted above, in April 2010 he was assessed simply with low back pain without radiation.

On remand, an additional VA spine examination should be provided to specifically address the Veteran's three reported in-service injuries and to address whether the Veteran had a spine disorder prior to his September 25, 2010 injury.

Accordingly, the case is REMANDED for the following action:

1.  As the formal finding of unavailability of service treatment records from the period of service from February 2009 to March 2010 was issued in June 2010, an updated attempt to obtain records from this period of service should be made.  The Veteran and his representative should be informed of any additional failed attempts to obtain missing service treatment records. 

2.  Thereafter, schedule the Veteran for a VA spine examination for a nexus opinion.  The examiner should have the requisite orthopedic knowledge to provide an opinion, as the February 17, 2011 VA examiner noted would be necessary.  The examiner should have access to the claims file and virtual records, which should be reviewed in conjunction with the interview and physical examination of the Veteran.

The examiner is requested to opine as to whether it is at least as likely as not (a 50/50 probability or greater) the Veteran has a current spine disorder that began during or was caused by his second period of active service (February 2009 to March 2010).

The examiner should note that the Veteran has reported that he experienced back pain during this period of service as a result of (1) twisting to look out of a review window, (2) attempting to open a 400 lbs. armored door to a vehicle when the strap to the door broke and his back was "contorted," and (3) from riding in an A2 vehicle without suspension for 8 hours a day during his deployment.  A video of a ride in an A2 vehicle is contained on a CD in the claims file.

The examiner should address whether the Veteran has more than one low back disorder, and should specifically address the records which note back symptom complaints prior to September 25, 2010 and whether these indicate a back disorder associated with his service.

3.  After completion of the above and any additional development deemed necessary, the issue should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



